DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has updated the teaching using the Fujii reference and provided the Redfern reference to teach the limitations presented in the newly amended claims.
Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 21 of U.S. Patent No. 10092230. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are directed to fluid/collection devices having a body with a front end, back end, and a hollow section, a needle hub securing section to receive a needle member, and able to utilize an installation mode, an operational mode, and a post-use mode.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-8, 11, 13, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujii et al. (US Patent No. 5797490) in view of Redfern et al. (US Patent No, 5843034).
Regarding claim 1, Fujii teaches a device for fluid collection or injection (Abstract) comprising: 
a body (1) having a front end, a back end, and a main hollow section arranged between the front end and the back end (Figure 1), the main hollow section being substantially tubular and cylindrical (Column 3, Line 10; Figure 1). 
a needle hub securing section (2) arranged on the front end (Figure 1) and being structured and arranged to receive therein a needle member (Column 3, Lines 15-18), wherein the needle hub securing section comprises: 
i. a fixed part (24); and
ii. a movable part (23), wherein the movable part is arranged on a member (21) that is deflectable (deflectable relative to either element 23 or 22; in that since 23/22 can move to/from element 21, element 21 can be considered ‘deflectable’ as ‘deflectable’ is synonymous with ‘divertable’; one element being movable relative to the other would also mean the opposite depending on perspective) and has one end that is one of:
1. fixed to a portion of the main hollow section (Column 3, Line 51-Column 4, Line 24; interpreted as being connected to);
2. connected to a portion of the main hollow section via a living hinge;
3. removably connected to a portion of the main hollow section; or
4. integrally formed with the main hollow section (Column 3, Line 51-Column 4, Line 24; all part of the same overall device and thus can be considered ‘integrally formed’); 
Where the device is structured and arranged to utilize at least an installation mode, an operational mode, and a post-use mode (Column 6, Lines 14-16 and Lines 40-46; Figures 3-5); 
in the installation mode, the needle member being coupled to the body via the needle hub securing section (Column 3, Lines 28-35); 
in the operational mode, fluid passing through the needle member and into or out of a receptacle inserted into the main hollow section (Column 1, Lines 7-15); and 
in the post-use mode the needle member is removable from the needle hub securing section, and prevented from being reinstalled on the body, thereby rending the device single-use (Column 6, Lines 24-45; single use in that the specific needle cannot be reinstalled on the device; the device including both the hub and the specific needle; removal of said specific needle and subsequent prevention of reinstallation would make the overall device of said hub and said specific needle single-use). Should this not be found explicit enough Examiner notes the system of Fujii can be used with syringes (Column 6, Lines 46-49) and Redfern teaches a syringe (14) with a needle (12) which includes a retraction mechanism remove the needle from a hub and to prevent re-use of the needle thereby rending the device single-use (Figures 1-2 and Column 1, Lines 5-8). It would have been obvious to one of ordinary skill in the art to have modified Fujii with Redfern because it reduces risk of infection (Column 1, Lines 22-24 of Redfern).
Regarding claim 5, Fujii teaches wherein the fixed part and the movable part each comprise one-half of an internal locking thread structured and arranged to engage with an external thread of the needle member (Figure 3)
claim 6, Fujii teaches wherein the member is fixed to the portion of the main hollow section (Column 3, Lines 51-63).
Regarding claim 7, Fujii is teaches wherein the member is removably connected to the portion of the main hollow section (Column 3, Lines 43-46).
Regarding claim 8, Fujii teaches wherein the member is integrally formed with the main hollow section (Column 3, Lines 51-63).
Regarding claim 11, Fujii teaches wherein the body is a one-piece member (1; Column 3, Line 10; Figure 1)
Regarding claim 13, Fujii teaches wherein the front end comprises a through opening sized to receive an inner needle end of the needle member (Figures 1-5).
Regarding claim 15, Fujii is silent on the locking mechanism and projection.
Redfern teaches a needle (12) with a hub (area of 30 of barrel 14) further comprising a locking mechanism comprising a projection (at least one of 38) extending from the member that prevents the needle member from being reinstalled on the body (28; Column 5, Lines 4-8).
It would have been obvious to one of ordinary skill in the art to have modified Fujii with Redfern because it reduces risk of infection (Column 1, Lines 22-24 of Redfern).
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujii et al. (US Patent No. 5797490) in view of Redfern et al. (US Patent No, 5843034) as applied to claim 1 above and in further view of Payne et al. (US Patent No. 6551288).
Regarding claim 9, Payne teaches wherein the member (Figures 1-3A; connected to elements 24/38) is connected to the portion of the main hollow section via the living hinge (44; Figure 3B). It would have been obvious to one of ordinary skill in the art to have modified Fujii with Payne because it allows it to be operated conveniently with one hand and to be stored in a non-tensioned condition and constructed to remove the opportunity for multiple uses (Column 1, Lines 60-63 of Payne).
Claims 10, 12, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujii et al. (US Patent No. 5797490) in view of Redfern et al. (US Patent No, 5843034) as applied to claim 1 above and in further view of Leong et al. (US Patent No. 7163526).
Regarding claim 10, Fujii is silent on the safety cover. Leong teaches comprising a safety cover (6), wherein the safety cover (6) is at least one of: 
pivotally mounted or connected to the needle member (Figure 3); 
movably mounted to the needle member (Figure 3); 
movable from a position not covering a proximal needle of the needle member to a position covering the proximal needle (Figures 3-5); and 
movable from an initial position to a locking position covering the proximal needle (Figure 3).
It would have been obvious to one of ordinary skill in the art to have modified Fujii with Leong because Leong teaches the use of shields for needle devices as being known in the art for protection purposes (Column 2, Lines 5-34).
Regarding claim 12, Fujii is silent on the guide projections. Leong teaches further comprising guide projections (58) arranged on the front end of the body. It would have been obvious to one of ordinary skill in the art to have modified Fujii with Leong because Leong teaches the use of shields for needle devices as being known in the art for protection purposes (Column 2, Lines 5-34).
Regarding claim 14, Fujii is silent on the flange. Leong teaches wherein the back end comprises a flange (Figure 3). It would have been obvious to one of ordinary skill in the art to have modified Fujii with Leong because Leong teaches the use of shields for needle devices as being known in the art for protection purposes (Column 2, Lines 5-34).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is directed to a safety cover to provide post-use functionality which would serve no purpose in the combination of the Fujii with Redfern combination as per the combination the needle would be retracted thus to provide a safety cover to provide post-use functionality would appear to be redundant or not effective.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791